                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION


    SUE POLK, INDIVIDUALLY, AND                       §                           PLAINTIFFS
    AS ADMINISTRATRIX OF THE                          §
    ESTATE OF JERRY R. POLK, THE                      §
    HEIRS OF THE ESTATE OF JERRY                      §
    R. POLK, AND ON BEHALF OF ALL                     §
    WRONGFUL DEATH                                    §
    BENEFICIARIES OF JERRY R.                         §
    POLK                                              §
                                                      §
                                                      §
    v.                                                §       Civil No. 1:18cv59-HSO-JCG
                                                      §
                                                      §
    MAURICO1 PERAZA, MNE                              §
    FREIGHT, LLC, AND JOHN DOES                       §
    1-5                                               §                         DEFENDANTS


         ORDER GRANTING DEFENDANTS’ MOTION [142] FOR PARTIAL
              SUMMARY JUDGMENT ON PUNITIVE DAMAGES


         BEFORE THE COURT is Defendants’ Motion [142] for Partial Summary

Judgment on Punitive Damages. For the reasons that follow, the Court finds that

the Motion should be granted.

                                       I. BACKGROUND

         On or about January 24, 2018, Sue Polk, individually, and as Administratrix

of the Estate of Jerry R. Polk, and on behalf of all wrongful death beneficiaries of




1In Defendants’ Notice of Removal [1] and in Plaintiffs’ Complaint [1-1], the parties identify
Defendant Peraza as “Maurico Peraza.” Although subsequent filings in this Court now state
“Mauricio Peraza,” see Defs.’ Mot. for Partial Summ. J. [152], neither party has taken action to
amend or correct the case caption in the docket.

                                                  1
Jerry R. Polk (collectively “Plaintiff” or “Polk”), filed suit in the Circuit Court of

Pearl River County against Maurico1 Peraza, MNE Freight, LLC, and John Does 1-

5 (collectively “Defendants” or “Peraza”). State Ct. R. [1-1] at 1-4. Polk asserted

claims for wrongful death and survival against Defendants arising out of a fatal

motor vehicle crash that occurred on January 3, 2018. Id. at 4-6. Polk sought

actual damages as well as attorneys’ fees, interest, and punitive damages. Id. at 11-

12.

        On February 21, 2018, Defendants timely removed the case to this Court,

invoking diversity jurisdiction under 28 U.S.C. § 1332 and §1441. See Notice of

Removal [1]. On September 27, 2018, Defendants filed a Motion [142] for Partial

Summary Judgment on Punitive Damages. Defs.’ Mot. for Partial Summ. J. [142];

Defs.’ Mem. Br. in Support [143]. Defendants argue that because Plaintiffs have no

evidence that Peraza caused the accident as a result of any actual malice,

willfulness, or wanton or reckless disregard, punitive damages are not appropriate

under Mississippi law. Id. Plaintiffs have conceded in their Response [162] that

their allegations against Defendants do not support a claim for punitive damages

and that summary judgment is proper on this particular claim.2 Pls.’ Resp. [162] at

5.

                                          II. DISCUSSION

A.    Summary judgment standard

        Federal Rule of Civil Procedure 56(a) provides that summary judgment is


2 Plaintiffs reserve their objections to the facts as set forth in Defendants’ Motion [142]. Pls.’ Resp.
[162] at 5.

                                                    2
appropriate “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a). “Where the burden of production at trial ultimately rests on the

nonmovant, the movant must merely demonstrate an absence of evidentiary

support in the record for the nonmovant’s case.” Lyles v. Medtronic Sofamor Danek,

USA, Inc., 871 F.3d 305, 310-11 (5th Cir. 2017), cert. denied, 138 S. Ct. 1037 (2018)

(quotation omitted). Once the movant carries its initial burden, the nonmovant

must then “come forward with specific facts showing that there is a genuine issue

for trial.” Id. (quotation omitted).

      In resolving a motion for summary judgment, a court views the evidence in

the light most favorable to the nonmovant and draws all reasonable inferences in its

favor. Vann v. City of Southaven, Mississippi, 884 F.3d 307, 309 (5th Cir. 2018). A

genuine dispute of material fact exists precluding entry of summary judgment if the

evidence is such that a reasonable jury could return a verdict for the nonmovant.

Bennett v. Hartford Ins. Co. of Midwest, 890 F.3d 597, 604 (5th Cir. 2018).

B. Punitive damages under Mississippi law

      Mississippi law limits the award of punitive damages to specific

circumstances. See Miss. Code Ann. § 11-1-65(1)(a); Doe ex rel. Doe v. Salvation

Army, 835 So. 2d 76, 79 (Miss. 2003) (“There is no right to punitive damages.”).

Miss. Code Ann. § 11-1-65(1)(a) provides the criteria for an award of punitive

damages:

      Punitive damages may not be awarded if the claimant does not prove by
      clear and convincing evidence that the defendant against whom punitive

                                          3
      damages are sought acted with actual malice, gross negligence which
      evidences a willful, wanton or reckless disregard for the safety of others,
      or committed actual fraud.

Id. The Court may only submit the issue of punitive damages to a trier of fact when

it finds, based upon the totality of the circumstances, that the trier of fact could find

by clear and convincing evidence that a defendant’s conduct reflects either malice or

gross neglect/reckless disregard. Doe, 835 So. 3d at 81.

      Defendants argue that the record is devoid of any evidence that would

support a finding of malice or gross neglect/reckless disregard. Defs.’ Mot. for

Partial Summ. J. [142] at 2; Defs.’ Mem. Br. in Support [143] at 5. Plaintiffs agree

in their Response [162] that their allegations do not support a claim for punitive

damages and that summary judgment is proper on this claim.          Further, the

Court’s review of the record reveals that Plaintiffs have not shown facts which

would satisfy the criteria for an award of punitive damages under Mississippi law.

See Miss. Code Ann. § 11-1-65(1)(a). There is no evidence of actual malice, gross

negligence, or actual fraud. See id. Defendants are therefore entitled to judgment

as a matter of law on Plaintiffs’ claim for punitive damages.

                                  III. CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendants’

Motion [142] for Partial Summary Judgment on Punitive Damages is GRANTED,

and that Plaintiffs’ claim for punitive damages is DISMISSED WITH

PREJUDICE.




                                            4
SO ORDERED AND ADJUDGED, this the 28th day of November, 2018.


                          s/ Halil Suleyman Ozerden
                          HALIL SULEYMAN OZERDEN
                          UNITED STATES DISTRICT JUDGE




                             5
